Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-16, the prior art fails to teach or suggest an operation method of a communication node for allocating resources in a communication node, the operation method comprising the steps of allocating first data and first pilots for a first type service to a first block period of a first subframe; allocating second data and second pilots for a second type service to a second block period overlapping with the first block period, in combination with other limitations, as specified in the independent claims 1, and 9. 
Regarding claims 17-20, the prior art fails to teach or suggest an operation method of a communication node requesting a first type service in a communication network, the operation method comprising a step of receiving from a transmitting-end communication node a first subframe to which first data and first pilots of a first type service and second data and second pilots for a second type service different from the first type service; wherein the first data is allocated to the first subframe so as to overlap with at least one of the second data and the second pilots, in combination with other limitations, as specified in the independent claim 17. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner